Citation Nr: 1327140	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  

The claims are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  In a rating decision in September 2002, the RO denied the application to reopen a claim of service connection for a bilateral hearing loss disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, the Veteran did not perfect an appeal by filing a substantive appeal, following the issuance of the statement of the case and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran. 

2.  The additional evidence presented since the RO's rating decision in September 2002 is either redundant or cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral hearing loss disability. 
 
3.  In a rating decision in September 2002, the RO denied the application to reopen a claim of service connection for tinnitus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, the Veteran did not perfect an appeal by filing a substantive appeal, following the issuance of the statement of the case and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran. 


4.  The additional evidence presented since the RO's rating decision in September 2002 is either redundant or cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim of service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012). 

2.  New and material evidence has not been presented to reopen the claim of service connection for tinnitus. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 




In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2007.  The Veteran was notified of the type of evidence needed to substantiate the claims of service connection for hearing loss and for tinnitus, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  

The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

The Veteran was notified of the type of evidence necessary to reopen the claims, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  


The Veteran was also notified on what basis the claims was previously denied. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The record includes service treatment records, VA records, and private medical records. 

On an application to reopen a claim of service connection, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claims are not reopened, a VA medical examination or medical opinion is not authorized under the duty to assist. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision in September 1982, the Board denied service connection for a bilateral hearing loss disability, because the preexisting hearing loss was not aggravated by service.  The Board denied service connection for tinnitus, because tinnitus was not shown in service and tinnitus documented in 1980 was unrelated to service. 

In a rating decision in September 2002, the RO denied the application to reopen a claim of service connection for a bilateral hearing loss disability, because the evidence was not new and material.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, the Veteran filed a notice of disagreement, but he did not perfect an appeal by filing a substantive appeal, following the issuance of the statement of the case and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  And the rating decision by the RO became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d).  

In a rating decision in September 2002, the RO denied the application to reopen a claim of service connection for tinnitus, because the evidence was no new and material.   After the Veteran was notified of the adverse determination and of his procedural and appellate rights, the Veteran filed a notice of disagreement, but the Veteran did not perfect an appeal by filing a substantive appeal, following the issuance of the statement of the case and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  And the rating decision by the RO became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d).  




The evidence of record at the time of the rating decision in September 2002 consisted of service records, VA records, including a statement in May 1981 of a VA audiologist, private records, and statements of the Veteran.   

On induction examination in November 1966, pure tone thresholds, in decibels, after conversion to ISO (International Standards Organization) units, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
60
LEFT
10
0
5
-
50

On separation examination in September 1968, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
5
LEFT
10
0
5
-
15

The service records contain no finding of tinnitus. 

After service in February 1971, a private audiogram in graphic form generally corresponds to the threshold levels shown on the audiogram in November 1966, though slightly higher. 

In March 1980, DJW, M.D., stated that he treated the Veteran in February 1971 for a complaint of hearing loss.  The audiogram from 1971 was enclosed with the statement. 




In May 1980 on VA examination, the Veteran complained of hearing loss when he returned home.  An audiogram showed the pure tone thresholds, in decibels as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
40
-
75
LEFT
10
0
30
-
85

The diagnoses were sensorineural hearing loss and tinnitus as in acoustic trauma.

VA record show that in June 1980 bilateral sensorineural hearing loss was noted.  In March 1981, the Veteran stated that in service in Vietnam he was a heavy truck driver, and combat; and a post-service history of riding motorcycles until four years ago.  Findings included bilateral mild to moderate high frequency sensorineural hearing loss with characteristic patterns of noise induced trauma.

In a statement in May 1981, a VA audiologist stated that the audiogram at separation was totally inaccurate, due either to operator error or to a calibration error, because the findings were inconsistent with the audiograms on entrance and after service in February 1971.  The VA audiologist suggested that the Veteran's hearing loss and tinnitus by aggravation should be reviewed.

In December 1981, the Veteran testified that his military occupational specialty in service was light truck driver while in Vietnam, and he drove a five ton truck, hauling fuel, and a five ton truck after he came back from Vietnam.  He testified that the trucks made a lot of noise and aggravated his hearing.  The Veteran's wife testified that the Veteran's records showed a bilateral hearing loss when he entered service, and the "MOS" only added to the hearing loss.  The Veteran also stated that he was exposed to mortar fire, which added to his hearing loss.  The Veteran testified that he did not have tinnitus before service. 



In June 2002, the Veteran submitted the same statement of May 1981 by a VA audiologist.

Current Claim to Reopen

The rating decision by the RO in September 2002 became final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108. 

In February 2007, the Veteran filed the current claims to reopen.  As the Veteran's claims were received after August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 




The additional pertinent evidence presented since the rating decision in September 2002 consists of service treatment records, VA and private medical records, and the Veteran's statements and testimony.  

Analysis

As for the service treatment records, the records do not relate to the Veteran's claimed bilateral hearing loss or tinnitus and the records therefore do not relate to an unestablished fact necessary to substantiate the claims and the evidence is not and material.

The VA and private medical records consist of records previously submitted or of cumulative evidence.    

There is a copy of the audiogram in February1971 and a copy of the statement in March 1980 by DJW, M.D.  The VA records consist of the report of the VA examination and audiogram in May 1980 and the finding of hearing loss in June 1980.  The evidence is merely duplicative of evidence previously considered, and duplicative or redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

The additional evidence also includes a VA audiogram in May 1981.  The pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
35
70
70
LEFT
15
5
10
30
70

Also on an audiogram in September 2007, the pure tone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
-
90
LEFT
45
35
70
-
95


The Veteran gave a history of bilateral hearing loss since service and of noise exposure to ordnance.  He stated that he had ringing in the ears.  The VA physician stated that the hearing loss was likely secondary to noise exposure.

The VA audiogram in May 1981 and the VA audiogram in September 2007 and the history provided by Veteran and the VA physician's statement are cumulative evidence and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

In May 2012, the Veteran testified that he was a truck driver in service in Vietnam and that the trucks were loud.  He also described noise exposure to mortar fire.  He testified that he may have had some hearing loss prior to Vietnam, but it was worse when he returned.  He testified that he worked as a mechanic repairing cars after service and always used hearing protection.  

The Veteran's statements and testimony are cumulative evidence, that is, evidence that merely supports a fact previously established and considered, namely, the nature of the Veteran's noise exposure in service.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

In sum, none of the foregoing records relate to an unestablished fact necessary to substantiate the claims of service connection for a bilateral hearing loss disability or for tinnitus.  




As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, a claim of service connection for a bilateral hearing loss disability is not reopened, and the appeal is denied. 

As new and material evidence has not been presented, a claim of service connection for tinnitus is not reopened, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


